Exhibit 99.2 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States dollars) September 30, 2009 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Expressed in United States dollars) September 30, December 31, (Unaudited) ASSETS Current Cash and cash equivalents $ $ Receivables Receivables - Ivanhoe Mines Prepaid expenses Total current assets Investments (Note 4) Mineral property interest (Note 6) - Equipment (Note 5) Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ $ Loans payable to Ivanhoe Mines (Note 7) Total liabilities Commitments (Note 13) Stockholders' equity Common stock, no par value, unlimited number authorized, (Note 8) 95,152,898 (December 31, 2008 - 94,560,898) issued and outstanding Additional paid-in capital Accumulated other comprehensive income: Unrealized gain on available for sale securities - Foreign currency cumulative translation adjustment ) ) Accumulated deficit during the exploration stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Nature of operations (Note 2) The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) (Expressed in UnitedStates dollars) Three Months Three Months Nine Months Nine Months Inception Ended Ended Ended Ended (July 19,1995) September 30, September 30, September 30, September 30, September 30, EXPENSES Audit and accounting $ Consulting fees (Note 8) Depreciation (Note 5) Write-down of equipment - - Escrow shares compensation - Foreign exchange (gain) loss ) ) Legal (Note 8) Loss on settlement of debt - Management fees (Notes 8 and 9) - Mineral property interests (Notes 6 and 8) Office and administration (Note 8) Regulatory and transfer agent fees Stockholder communications and investor relations (Note 8) Travel Loss from operations ) Interest income Loss from equity investee (Note 4) Fair value adjustment of asset backed commercial paper (Note 4) - ) - ) ) Net loss $ ) $ ) $ ) $ ) $ ) Comprehensive income (loss): Net loss $ ) $ ) $ ) $ ) $ ) Unrealized gain on available for sale securities (Note 4) - - Foreign currency translation adjustment ) ) ) Comprehensive income (loss) $ $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) ) $ ) $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) (Expressed in United States dollars) Accumulated Accumulated Deficit Other During the Total Number of Common Additional Comprehensive Exploration Stockholders' Shares Stock Paid-in Capital Income Stage Equity Balance, December 31, 2007 $ ) $ Shares issued: Exercise of stock options ) - - Mineral property interests - - - Share issue costs - ) - - - ) Stock-based compensation - Foreign currency translation adjustment - - - ) - ) Net loss - ) ) Balance, December 31, 2008 ) ) Shares issued: Mineral property interests - - - Stock-based compensation - Foreign currency translation adjustment - - - ) - ) Net loss - ) ) Balance, March 31, 2009 ) ) Shares issued: Exercise of stock options ) - - Stock-based compensation - Foreign currency translation adjustment - Unrealized gain on available for sale securities - Net loss - ) ) Balance, June 30, 2009 ) ) Shares issued: Exercise of stock options ) - - Mineral property interests - - - Foreign currency translation adjustment - Unrealized gain on available for sale securities - Net loss - ) ) Balance, September 30, 2009 $ $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS
